Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Claims 3 and 4 recites “The computer of claim 2”, however claim 2 is already cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 10, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senuma (US Pub. 2012/0268575 A1).

Claim 1: Senuma teaches A computer ([0014], Fig. 1, PC 100) comprising:
a display (“Senuma”, Fig. 1, [0014], display unit 20);
a user input device (“Senuma”, Fig. 1, [0015], [0016], keyboard 12 and touch pad 13); and
an electronic processor (“Senuma”, Fig. 2, [0019], CPU 101) programmed to perform operations including:
visually summarizing individual components of an information data set having at least three dimensions in a viewport shown on the display using three-dimensional (3D) rendering when the viewport has a viewport geometry in a first viewport geometry space (“Senuma”, Fig. 6, [0041], 3D video displayed in the display window 23, and [0033], Fig. 4, step S4 & S6);
visually summarizing the individual components of the information data set in the viewport using two-dimensional (2D) rendering when the viewport has a viewport geometry in a second viewport geometry space (“Senuma”, Fig. 5, [0039], 2D video displayed in the display window 23, and [0038], Fig. 4, step S3 & S5);
resizing the viewport in response to input received via the user input device (“Senuma”, [0026], “the size of the display window 23 can be varied arbitrarily by the user by dragging an edge of the display window 23 using the touch pad 13”, and Fig. 4, step S8);
while visually summarizing the individual components of the information data set in the viewport using the 3D, detecting resizing of the viewport to a viewport geometry in the second viewport geometry space and in response transitioning to displaying the (“Senuma”, Fig. 4, [0031]-[0038], step S8 &S3-S5); and
while visually summarizing the individual components of the information data set in the viewport using the 2D rendering, detecting resizing of the viewport to a viewport geometry in the first viewport geometry space and in response transitioning to displaying the visual summaries in the viewport using the 3D rendering (“Senuma”, Fig. 4, [0031]-[0038], [0040], step S8 &S4-S6).

Claim 3: Senuma teaches the computer of claim 1, wherein the first viewport geometry space and the second viewport geometry space are distinguished by criteria including one or more of:
a 3D/2D viewport area transition criterion; a 3D/2D viewport width criterion; and 
a 3D/2D viewport height criterion (“Senuma”, [0031]-[0038], [0040], Fig. 4, step S2a & S2b, S3, S4).

Claim 4: Senuma teaches the computer of claim 1, wherein:
transitioning to displaying the visual summaries in the viewport using the
2D rendering includes displaying an animation starting at the 3D rendering and ending at the 2D rendering; and transitioning to displaying the visual summaries in the viewport using the 3D rendering includes displaying an animation starting at the 2D rendering and ending at the 3D rendering (“Senuma”, [0017], [0029], [0038], automatically switch between 2D/3D video display. The claim requires displaying a transition animation as claimed is a visual effect, not involving any technical effect, and which the skilled person would therefore implement without using any inventive skill. Therefore, the subject-matter of claim 4 does not involve an inventive step).

Claim 5: Senuma teaches the computer of claim 1, wherein the first viewport geometry space and the second viewport geometry space are distinguished by criteria dependent on size of the information data set (“Senuma”, [0031], Fig. 4, the display window 23 has different size).

Claim 9: Senuma teaches the computer of claim 1, wherein the electronic processor is programmed to perform operations further including:
performing a process outputting the information data set (“Senuma”, Figs. 5 & 6, [0026], output video in the display window 23).

Claim 10: Senuma teaches the computer of claim 9, wherein the process comprises a three-dimensional image acquisition process, and the information data set comprises a 3D image (“Senuma”, Fig. 6, [0041], 3D video displayed in the display window 23, and [0033], Fig. 4, step S4 & S6).

Claim 12: Senuma teaches the computer of claim 9, wherein the process comprises a statistical data analysis process, and the information data set comprises statistical data set having at least three dimensions (“Senuma”, Fig. 4, [0032]-[0033], Fig. 4, step S2a & S2b, e.g., evaluate threshold value).

Claim 13: Senuma teaches the computer of claim 1, wherein the process comprises retrieving the information data set from a non-transitory storage medium (“Senuma”, [0026], retrieve video signal from HDD 109).

Claim 15: Senuma teaches A non-transitory storage medium storing instructions readable and executable by a computer having a display (“Senuma”, Fig. 1, [0014], display unit 20) and a user input device (“Senuma”, Fig. 1, [0015], [0016], keyboard 12 and touch pad 13) to perform operations including:
performing a process outputting an information data set having individual components and at least three dimensions (“Senuma”, [0028]);
displaying and visually summarizing the individual components of the information data set in a viewport shown on the display using a three-dimensional (3D) rendering wherein the viewport has a viewport geometry in a 3D viewport geometry space (“Senuma”, Fig. 6, [0041], 3D video displayed in the display window 23, and [0033], Fig. 4, step S4 & S6); and
while displaying and visually summarizing the individual components of the information dataset in the viewport using the 3D rendering, resizing the viewport to a resized viewport geometry in response to input received via the user input device (“Senuma”, [0026], “the size of the display window 23 can be varied arbitrarily by the user by dragging an edge of the display window 23 using the touch pad 13”, and Fig. 4, 3D rendering is displayed at step S6) and one of:
adjusting the displaying and visual summarizing of the individual components of information data set in the viewport using the 3D rendering to accommodate the resized (“Senuma”, Fig. 4, [0031]-[0038], step S8 &S3-S5. Animating switching 2D-3D rendering [0029]. The claim requires displaying a transition animation as claimed is a visual effect, not involving any technical effect, and which the skilled person would therefore implement without using any inventive skill. Therefore, the subject-matter of claim 4 does not involve an inventive step)), or
displaying and visually summarizing individual components of the information data set in the viewport using a two dimensional (2D) rendering if the resized viewport geometry is in a 2D viewport geometry space including displaying an animation starting at the 2D rendering and ending at the 3D rendering (“Senuma”, Fig. 4, [0031]-[0038], [0040], step S8 &S4-S6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Senuma in view of Bailiang (US 2014/0245232 A1).

Claim 6: Senuma teaches the computer of claim 1, however, Senuma may not explicitly teach while Bailiang teaches: wherein the electronic processor is programmed to perform operations further including:
displaying the visual summaries in the viewport using a third type of rendering different from the 3D rendering and different from 2D rendering when the viewport has a viewport geometry in a third viewport geometry space  (“Bailiang”, [0035], Fig. 3, third type of rendering (floor map 111-113 expanding) is displayed based on user input);
while displaying the visual summaries in the viewport using the 3D rendering, detecting resizing of the viewport to a viewport geometry in the third viewport geometry space and in response transitioning to displaying the visual summaries in the viewport using the third type of rendering (“Bailiang”, [0035], Fig. 3, user input (pinching gesture) resizes the view port into third type of rendering. Gesture is input while object is displayed in 3D visualization); and
while displaying the visual summaries in the viewport using the third type of rendering, detecting resizing of the viewport to a viewport geometry in the first viewport geometry space and in response transitioning to displaying the visual summaries in the viewport using the 3D rendering (“Bailiang”, [0038], Fig. 2-3, user input outside of the third type of rendering in order to change object back to the 3D rendering).
Senuma and Bailiang are analogous art to the claimed invention because both are from the field of graphical user interface.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user view of Senuma instead be a exploded view taught by Bailiang, with a reasonable expectation of success. The motivation for replacing the user view of Senuma with the exploded view of Bailiang would be to allow user to conveniently see different part of the floor map directly on the model (“Bailiang”, [0036]).

Claim 7: Senuma and Bailiang teach the computer of claim 6, wherein:
the third type of rendering comprises an exploded three-dimensional (3D) rendering (“Bailiang”, [0035], Fig. 3, third type of rendering (floor map 111-113 expanding) is displayed based on user input, and [0045] 3D rendering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user view of Senuma instead be a exploded view taught by Bailiang, with a reasonable expectation of success. The motivation for replacing the user view of Senuma with the exploded view of Bailiang would be to allow user to conveniently see different part of the floor map directly on the model (“Bailiang”, [0036]).

Claim 11: Senuma teaches the computer of claim 9, however, Senuma may not explicitly teach while Bailiang teaches wherein the process comprises a computer-aided drafting (CAD) process, and the information data set comprises a 3D CAD (“Bailiang”, [0036], Fig. 3, expanded view includes floor maps (CAD drawing)).
Senuma and Bailiang are analogous art to the claimed invention because both are from the field of graphical user interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user view of Senuma instead be a exploded view taught by Bailiang, with a reasonable expectation of success. The motivation for replacing the user view of Senuma with the exploded view of Bailiang would be to allow user to conveniently see different part of the floor map directly on the model (“Bailiang”, [0036]).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Senuma in view of Han et al. (US 2017/0005957 A1, hereinafter “Han”).

Claim 8: Senuma teaches the computer of claim 1, however, Senuma may not explicitly teach while Han teaches: wherein:
the electronic processor is not programmed to enable the user to interact via the user input device with the display of the visual summaries in the viewport using the 3D rendering; and the electronic processor is not programmed to enable the user to interact via the user input device with the display of the visual summaries in the viewport using the 2D rendering (“Han”, [0039]-[0041], Figs. 8A-8B, a whiteboard includes base layer (viewport) can be a read-only content layer. The content displayed includes 2D/3D geometries).
Senuma and Han are analogous art to the claimed invention because both are from the field of graphical user interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user view of Senuma instead be a read-only viewport taught by Han, with a reasonable expectation of success. The motivation for replacing the user view of Senuma with the read-only viewport of Han would be to allow user to render a static image or a clip of video (“Han”, [0040]).

Claim 14: Senuma teaches the computer of claim 1, however, Senuma may not explicitly teach while Han teaches wherein the viewport is a read-only viewport that does not permit user interaction with content displayed in the viewport (“Han”, [0040]).
Senuma and Han are analogous art to the claimed invention because both are from the field of graphical user interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify user view of Senuma instead be a read-only viewport taught by Han, with a reasonable expectation of success. The motivation for replacing the user view of Senuma with the read-only viewport of Han would be to allow user to render a static image or a clip of video (“Han”, [0040]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300.  The examiner can normally be reached on M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHUONG H NGUYEN/Primary Examiner, Art Unit 2142